BRICKELL, O. J.
It is rather difficult to ascertain from the allegations of the bill upon what precise ground it is intended to rest the right of the complainant to equitable relief. Any lien on the lands is excluded, because it appears affirmatively that the purchase-money had been fully paid to the administratrix, and a conveyance to the purchasers executed in pursuance of a decree of the Court of Probate, which is not impeached (if in this proceeding, or collaterally, it can be impeached), before the complainant acquired the claim against the purchasers which is now preferred. We say the fact of payment of the purchase-money affirmatively appears, because it is expressly stated that the conveyance was executed by the administratrix under the decree of the Court of Probate ; a decree which could not have been rendered, unless the purchase-money had been fully paid. The purchase-money being paid, the equitable lien of the vendor was extinguished; and it was incapable of being revived, whatever other equity could be created, by any subsequent transaction between the parties.
2. But, if the purchase-money was not paid, and there was a transfer to the complainant of a part of the note .given for it, the transfer could not operate so as to confer on her a legal right of action, or any other than an equitable interest to such part of the note when reduced to money. The administratrix, to the extent of the transfer, held the note in trust for the complainant. Standing in the relation of cestui que trust to the administratrix, it follows that the complainant is bound by the decree which was obtained by the administratrix, charging the lands with the payment of the part of the purchase-money claimed in the suit she commenced and prosecuted to final decree, subsequent to the transfer to the complainant. The sale of the lands under that decree exonerated them entirely from the lien for the payment of the purchase-money to the administratrix. It may be, that the complainant can recover from the administratrix her proportion of the proceeds of sale, but she is without right to charge the lands a second time with a vendor’s lien, in itself an entirety, and incapable of being split up and divided so as to multiply suits and embarrass judicial sales.
*234The decree of the chancellor must be reversed, and the cause remanded, that the demurrer may be sustained, and leave given the complainant to amend, if a proper application for that purpose is made.